DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-18,  is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated  by Olson (US 7,862,049)

With regard to claim 1  Olson disclose   mat seal (10) for an electrical connector, comprising:
a plurality of through-holes  (22) extending in a through-hole direction through the mat seal;
a grid (12) of a first material (Fig. 6; r.n. 24) having a plurality of grid meshes (, the grid is arranged with the through-holes (22) extending through the grid meshes (Fig. 6);
a first material layer(26) of a second material disposed on a first side of the grid; and
a second material layer (27) of a third material disposed on a second side of the grid opposite the first side, the first material of the grid has a greater compression modulus than the second material of the first material layer and the third material of the second material layer  (The one or more layers of perforate webbing 20 can be formed separately from one another or together from one or more different types of material, either separately or in combination with one another, such as rubber or other polymeric materials, metallic materials, paper based materials, and various fibrous or ceramic materials, for example. Accordingly, the body 12 can be constructed via a multitude of manufacturing processes, either separately or in succession with one another, such as molding, weaving, stamping, blanking, and embossing, for example..
With regard to claim 2  Olson disclose   the first material layer is formed in a single piece with the second material layer. The one or more layers of perforate webbing 20 can be formed separately from one another or together from one or more different types of material 
With regard to claim 3  Olson disclose   the grid is overmolded with the first material layer and the second material layer. the body 12 can be constructed via a multitude of manufacturing processes, either separately or in succession with one another, such as molding
With regard to claim 4  OLson disclose   the grid is made of a fabric band or a fiber net of synthetic resin. such as rubber or other polymeric materials, metallic materials, paper based materials, and various fibrous or ceramic materials, for example
With regard to claim 5  Olson disclose   the second material and the third material are made of or include silicone, rubber or polymer materials. The one or more layers of perforate webbing 20 can be formed separately from one another or together from one or more different types of material, either separately or in combination with one another, such as rubber or other polymeric materials, metallic materials,
With regard to claim 6 Olson disclose   the second material (26)  is identical to the third material (27). a pair of opposite second outer layers 26, 27 of material, for example, less rigid, more compressive and resilient layers of polymeric material
With regard to claim 7  Olson disclose   (Fig. 5)  each of the through-holes (22) has a same cross-sectional area perpendicular to the through-hole direction.
With regard to claim 12  Olson disclose   (Fig. 5) a thickness of the grid (24)  in the through-hole direction is 1/100 to 1/10 of a thickness of the second material layer (227) in the through-

Regarding to claims 14-18, the method steps are necessitated by the device structure as it is disclosed by applicant.and discussed in claims 1-7 above


14. A method of manufacturing a mat seal for an electrical connector, comprising:

forming a grid from a first material;

forming a first material layer of a second material on a first side of the grid; and

forming a second material layer of a third material on a second side of the grid opposite the first side, the first material of the grid has a greater compression modulus than the second material of the first material layer and the third material of the second material layer.
15. The method of claim 14, wherein the first material layer and the second material layer are formed by overmolding the grid with the second material and the third material.

16. The method of claim 14, wherein the grid is formed by injection molding.

17. The method of claim 14, wherein forming the grid includes forming a fabric web, overmolding the fabric web, and dividing the fabric web to produce a plurality of mat seals.

18. The method of claim 14, wherein forming the grid includes forming a fabric web and separating a fabric band from the fabric web.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2004/0041356) in view of Denlinger US 6,176,739)

The claims’8-11 limitations are not patentably significant since they relate to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Applicants have presented no argument which convinces that the particular configuration of the grid with specified ratios of  a mesh size of the grid and the cross-sectional area of the through holes is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for purpose of designing the mat seats .  In re Dailey, 149 USPQ 47 (CCPA 1976).
For example, Denlingr et al disclose (Fig. 3) for claims 8-11:
Claim 8: a mesh size (26) of the grid is larger than the cross-sectional area of the through holes (25).
Claims 9  : the through-holes ( 25) have a different cross-sectional area perpendicular to the through-hole direction.
Claim 10:  the grid has a constant grid mesh size  (26) larger than a largest cross-sectional area of the through-holes (25).
Claim 11:  for each of the through-holes, a cross-sectional area of the grid mesh is larger than the cross-sectional area of the through-hole .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2004/0041356) in view of Olson  (US 7,862,049)
Smith et al disclose (para. 005) a connector (Fig. 1, 1a; 2, 3), comprising:
a plug (a connector to fit partially into interior of an aircraft to connect to the appropriate circuit in the aircraft); a mating plug (a connector outside of aircraft) ; and 
a mat seal(10) arranged between the plug and the mating plug  in a closed state of the connector.
, Olson disclose the mat seal  with the claimed features: including a plurality of through-holes (22) extending in a through-hole direction through the mat seal (please see claim 1 above), a grid of a first material having a plurality of grid meshes, the grid is arranged with the through-holes extending through the grid meshes, a first material layer of a second material disposed on a first side of the grid, and a second material layer of a third material disposed on a second side of the grid opposite the first side, the first material of the grid has a greater compression modulus than the second material of the first material layer and the third material of the second material layer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize in the Smith et al connection  the mat seal , as taught by  Olson , since Olson’ s seal  assigned  for sealing  between opposite surfaces of a pair of bodies ( Olson -Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									10/18/22